UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2196


SALAME M. AMR,

                 Plaintiff - Appellant,

          v.

EDDIE N. MOORE, JR.; LARRY C. BROWN; KEITH M. WILLIAMSON;
NASSER RASHIDI; GERALD BURTON; DONNA CRAWFORD; GLORIA YOUNG;
ALI MOHAMED; OLIVER W. HILL, JR.; WONDI MERSIE; ANDREW KANU;
STEPHAN   WILDEUS;  SHARON   EVANS;   AMERICAN  SOCIETY   OF
ENGINEERING EDUCATION; AMERICAN ASSOCIATION FOR UNIVERSITY
PROFESSORS; VIRGINIA STATE UNIVERSITY BOARD OF VISITORS,
THE,

                 Defendants – Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:09-cv-00667-REP)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Salame M. Amr, Appellant Pro Se.       Gregory Clayton Fleming,
Senior Assistant Attorney General, Richmond, Virginia; Robert R.
Musick, THOMPSON MCMULLAN, PC, Richmond, Virginia; Jeremy David
Capps, HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Salame   M.    Amr   appeals   the   district      court’s   order

denying his motion for reconsideration.               We have reviewed the

record and find no reversible error.          Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court.            Amr v. Moore, No. 3:09-

cv-00667-REP (E.D. Va. Sept. 26, 2011).          Amr’s pending motion to

stay is denied as moot.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court    and   argument    would    not    aid   the

decisional process.



                                                                      DISMISSED




                                      3